Deen, Presiding Judge,
concurring specially.
Where improper closing argument is asserted on appeal, “[i]n the face of a silent record, there is a presumption that the court did in fact take proper action, and this court will invoke the presumption that the trial court did its duty and properly instructed the jury.” Wright v. Wright, 170 Ga. App. 652, 655 (317 SE2d 888) (1984). Contrary to the majority opinion, however, the instant case does not involve a silent record.
Although closing argument was not taken down, the transcribed hearing on the motion for new trial certainly provides the allegedly objectionable argument, the fact and nature of the appellant’s objection, and the trial court’s ruling on the objection. Specifically, as recounted on the record by the trial court itself, the argument objected to consisted of the appellee’s counsel’s statement that the appellant was “drunk on the street.” Both parties acknowledge that the appellant objected on the basis that the statement argued facts not in evidence, and the trial court ruled that he could not comment on the evidence. The trial court tacitly agreed with the recollection of the opposing counsel, when he discussed the incident and intimated that in hindsight he would have rebuked plaintiff’s counsel and instructed *882the jury accordingly. The majority opinion’s invocation of the presumption of proper action is thus inappropriate. I note also that the majority opinion misplaces its reliance upon Verde v. Granary Enterprises, 178 Ga. App. 773 (5) (345 SE2d 56) (1986), where review of the record (which apparently included the closing argument) revealed that the appellant had not objected to the closing argument.
Decided October 30, 1989
Rehearing denied December 14, 1989
Kessler & Parks, Michael A. Kessler, for appellant.
Lawrence J. Hogan, Allen H. Harris, Ronald L. Hilley, for appellee.
Nevertheless, I agree with the affirmance of the trial court. “Although [the appellant’s] counsel made known his objection to the argument and the grounds therefor prior to the court’s ruling thereon, he failed to specify what form of relief he desired in seeking the ruling, hence failed to invoke a reviewable ruling.” Seaboard &c. R. Co. v. Wallace, 227 Ga. 363, 365 (180 SE2d 743) (1971).